   Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 1 of 10 PageID #:787




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

KEVIN DRISCOLL, in his capacity               )
as court-appointed receiver of                )
AlphaMetrix Group, LLC,                       )
                                              )
      Plaintiff,                              )     16 C 9359
                                              )
      v.                                      )     Judge John Z. Lee
                                              )
JURIS KINS and                                )
DAVIS MCGRATH, LLC,                           )
                                              )
      Defendants.                             )


                     MEMORANDUM OPINION AND ORDER

      Plaintiff Kevin Driscoll, the court-appointed receiver of AlphaMetrix Group,

LLC (“AMG”), has sued AMG’s former lawyers, Defendants Juris Kins and Davis

McGrath, LLC (“Davis McGrath”), alleging that they committed legal malpractice

against AMG.       Pursuant to Federal Rule of Civil Procedure (“Rule”) 16(c)(2)(A),

Defendants have moved to resolve the disputed legal issue of whether Defendants are

entitled to a set-off under the Illinois Joint Tortfeasor Contribution Act

(“Contribution Act”). Defendants argue that they are entitled to a $4 million set-off

from any judgment against them in this case due to a previous settlement agreement

between Receiver and former officers of AMG. For the reasons set forth below, the

Court holds that the Contribution Act does not apply here.
      Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 2 of 10 PageID #:787




                                  Procedural History

         Prior to this litigation, the U.S. Commodity Futures Trading Commission

(“CFTC”) sued AlphaMetrix, LLC (“AML”), a CFTC-registered commodity pool

operator and trading advisor, and its parent company, AMG.                    See CFTC v.

AlphaMetrix, LLC, No. 13-cv-7896 (N.D. Ill. filed Nov. 4, 2013) (“CFTC Action”). The

CFTC alleged that AML, rather than reinvesting approximately $2.8 million of

rebates back into commodity pools as it was obligated to do by agreements with pool

participants, unlawfully transferred them to its parent company, AMG. See id.;

CFTC Action Compl. ¶¶ 15–16, ECF No. 1. The CFTC’s lawsuit resulted in the

appointment of a receiver. See CFTC Action, ECF Nos. 33, 257.

         The Receiver then filed a separate lawsuit against Aleks Kins,1 President and

Chief Executive Officer of AML and Managing Member of AMG, and other former

officers of AML and AMG, for repayment of outstanding loans and breach of fiduciary

duty. See Driscoll v. Aleks Kins et al., No. 14-cv-2472 (N.D. Ill. filed Apr. 7, 2014)

(“Officer Action”). The Receiver alleged that the officers failed to repay outstanding

debts to AMG or implement spending controls, among other misconduct related to

AMG’s finances. Officer Action Am. Compl. ¶¶ 63, 72, 79–81, 85, 87, 90, 93, ECF No.

46.

         The Officer Action was resolved by a settlement agreement, whereby the

claims were dismissed, a finding of good faith settlement was entered, and the officers

agreed to pay $4 million to the receivership. See Officer Action, ECF No. 96. The


1       For clarity, the Court will refer to Aleks Kins as “Aleks” and Defendant Juris Kins as
“Juris.”


                                              2
    Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 3 of 10 PageID #:787




parties stipulated that the officers would not be liable to third-party defendants if the

Receiver should pursue claims against third-parties, and that the “Receiver shall

reduce the amount of any judgment . . . entered in the Receiver’s . . . favor against

any third-party for injuries that is awarded for the actions or omissions of a

Defendant while they served as a manager, member, officer, employee or agent of an

AMG Entity by the amount the Receiver receives from the Defendants pursuant to

th[e] agreement.” Defs.’ Ex. A, Settlement Agreement ¶ 7, ECF No. 54-1.

                                 Factual Background2

       In the instant case, the Receiver alleges that Aleks’s father, Defendant Juris

Kins, as well as Juris’s law firm, Defendant Davis McGrath, committed legal

malpractice as attorneys for AMG, which they represented from 2005 through

December 18, 2013. Compl. ¶ 8, ECF No. 1. As a Managing Member of AMG, Aleks

appointed his friends Charley Penna, George Brown, and Geoff Marcus as officers of

AMG and AML. Id. ¶ 7. AMG loaned money to Aleks, Penna, Brown, and Marcus

during the course of their employment, and Juris represented AMG in connection

with these transactions. Id. ¶ 8.

       Between January 2006 and March 2012, Aleks took $1,156,877.37 in

undocumented loans from AMG without any repayment deadlines, interest rates, or

default protection for AMG. Id. ¶¶ 11–12. In March 2012, AMG’s auditor requested

that the amount be memorialized. Id. Juris then prepared a promissory note, dated



2      Because Defendants have filed this motion asking the Court to decide a question of
law, the Court refers to the facts alleged in Plaintiff’s complaint and accepts them as true.
See Otis v. Demarasse, 886 F.3d 639, 644 (7th Cir. 2018).


                                             3
   Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 4 of 10 PageID #:787




and signed on March 15, 2012, requiring Aleks to repay $1,156,877.37 in monthly

installments of $7,500 with a final balloon payment due on December 31, 2015. Id.

Aleks began paying AMG $7,500 each month, but he took out an additional $141,666

in undocumented loans from AMG during 2013.         Id. ¶ 13.   From 2011 through

September 2013, AMG also made undocumented loans to Penna, Brown, and Marcus,

which were payable on demand.         Id. ¶¶ 14–15.    Juris was aware of these

undocumented loans. Id.

      During the course of audits in 2011 and 2012, AMG’s auditor expressed

reservations about the value of AMG as a going concern. Id. ¶ 16. In February 2013,

AMG’s primary lender, White Oak Global Advisors, LLC (“White Oak”), claimed AMG

was in violation of certain financial covenants, and received additional guarantees

from AMG. Id. Juris was aware of the auditor’s apprehension regarding AMG’s value

as a going concern and White Oak’s escalating demands. Id. ¶ 17. By August 31,

2013, Juris knew that AMG was insolvent. Id.

      Nonetheless, in September 2013, Juris prepared amended promissory notes

with respect to AMG’s previous loans to Aleks, Penna, Brown, and Marcus that

eliminated the borrowers’ obligations to make monthly payments to AMG, eliminated

AMG’s protection against default, and extended the due dates for repayment of the

loans. Id. ¶¶ 19–21, 23. The Amended Notes were executed on September 30, 2013.

Id. ¶¶ 19, 24.

      The Receiver alleges that Juris committed legal malpractice against AMG by

preparing the Amended Notes without first advising AMG that the amendments




                                        4
   Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 5 of 10 PageID #:787




stripped AMG of the ability to demand immediate payment of $1.4 million in loans

and effectively transferred these assets from AMG’s balance sheet to Juris’s son,

Aleks, and his friends. Id. ¶ 25. As a result of Defendants’ malpractice, the Receiver

contends that AMG has incurred damages in the amount of the obligations under the

Amended Notes. Id. ¶ 33.

                                        Analysis

      Defendants seek a determination of whether the Contribution Act applies to

any judgment or settlement in this case. The Contribution Act provides that “[w]hen

a release or covenant not to sue . . . is given in good faith to one or more persons liable

in tort arising out of the same injury . . . it reduces the recovery on any claim against

the others to the extent of any amount stated in the release.” 740 Ill. Comp. Stat.

100/2(c). Under the Contribution Act, “liability in tort . . . has been construed to mean

‘potential’ tort liability.” Joe & Dan Int’l Corp. v. U.S. Fid. & Guar. Co., 533 N.E.2d

912, 918 (Ill. App. Ct. 1989); see Doyle v. Rhodes, 461 N.E.2d 382, 387 (Ill. 1984).

      In the Officer Action, the Receiver had sued the officers for breach of fiduciary

duty and breach of contract. Under Illinois law, it is well established that a breach

of fiduciary duty is not a tort. Raab v. Frank, 124 N.E.3d 544, 554 (Ill. App. Ct. 2019);

see Kinzer v. City of Chi., 539 N.E.2d 1216, 1220 (Ill. 1989).             Moreover, the

Contribution Act does not apply to claims based on contract law. See Jackson Nat’l

Life Ins. Co. v. Gofen & Glossberg, Inc., 882 F. Supp. 713, 723 (N.D. Ill. 1995).

Accordingly, the issue at hand is whether the officers could have been liable in tort

for their actions against AMG’s financial interests.




                                            5
   Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 6 of 10 PageID #:787




       Defendants suggest tort theories, but some are precluded by Illinois’s economic

loss doctrine. In Moorman Manufacturing Co. v. National Tank Co., the Illinois

Supreme Court held that claims for purely economic losses must be brought pursuant

to contract, not tort, law. 435 N.E.2d 443, 448 (Ill. 1982). “When only economic loss

is incurred, the plaintiff may only raise contract theories even if the defendant’s

alleged conduct constituted a tort as well as a breach of contract.” Valenti v. Qualex,

Inc., 970 F.2d 363, 369 (7th Cir. 1992) (quoting Bethlehem Steel Corp. v. Chi. E.

Corp., 863 F.2d 508, 523 (7th Cir. 1988)).     Collins v. Reynard clarifies that the

“economic loss doctrine” is meant to bar tort claims “rooted in disappointed

contractual or commercial expectations.” 607 N.E.2d 1185, 1188 (Ill. 1992). The loss

at issue in the Officer Action was purely economic. See Officer Action Compl. ¶¶ 66,

70, 74, 77, 79, 84, 86, 89, 92, 95 (seeking repayment of loans plus interest). Thus,

under the economic loss doctrine, the Receiver could not have brought tort claims in

the Officer Action.

       Defendants argue that the Officers could have been liable under general

negligence theory because they allegedly breached their “more general and less

scrutinized duty of reasonable care to their company.” Defs.’ Reply Supp. Am. Rule

16(c) Mot. at 3, ECF No. 62. In support, Defendants rely on Jackson National Life

Insurance Co. v. Kendig, No. 97-cv-7934, 1999 U.S. Dist. LEXIS 16645, at *17 (N.D.

Ill. Oct. 25, 1999).

       In Jackson, a bankruptcy trustee, on behalf of unsecured creditors, brought

breach-of-fiduciary-duty and negligence claims against a Delaware corporation’s




                                          6
   Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 7 of 10 PageID #:787




officer, among others. Id. at *13–17. The district court affirmed the bankruptcy

court’s dismissal of the trustee’s claims for failure to state a claim, holding that an

officer does not owe a fiduciary duty to unsecured creditors and any negligence claim

against the officer was barred under Moorman. Id.

      Defendants’ reliance on the court’s statement that “officers of a corporation

must use due care and are liable for their negligence in conducting the affairs of the

corporation,” see id. at *17, is inapposite for two reasons. First, in so stating, the

Jackson court was applying Delaware, not Illinois law. Id. at *17. Second, the

statement is pure dicta because the Jackson court clearly held that any negligence

claim was barred by the economic loss doctrine, see id. at *16–17.

      In addition, Defendants also contend that the Moorman doctrine is

inapplicable to intentional torts, such as tortious interference with contract or

prospective advantage. See In re Chi. Flood Litig., 680 N.E.2d 265, 275 (Ill. 1997).

In order to be liable for either of these torts, however, the officers’ alleged

interferences must have been directed at a third party. Douglas Theater Corp. v. Chi.

Title & Trust Co., 681 N.E.2d 564, 567–69 (Ill. App. Ct. 1997) (stating “[i]t is settled

law that a party cannot tortiously interfere with his own contract; the tortfeasor must

be a third party to the contractual relationship”, and holding that tortious

interference with prospective business advantage “must be directed toward a third

party”). Recognizing this hurdle, Defendants postulate that the officers could have

been held liable for interfering with each other’s contracts and prospective economic

relationships with AMG. Nothing in the complaint in the Officer Action or in this




                                           7
   Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 8 of 10 PageID #:787




action, however, supports the theory that the officers induced each other to breach

their loan agreements or their business relationships with AMG. No matter how

Defendants creatively reframe the Receiver’s allegations, the claims could not have

been brought in tort.

       Next, Defendants argue that the settlement agreement in the Officer Action

requires that the Contribution Act apply in this case. In the order approving the

settlement agreement in the Officer Action, Judge Milton Shadur stated that the

agreement was made “in good faith pursuant to the Illinois Joint Tortfeasor

Contribution Act” and that “to the maximum extent allowed by applicable state or

federal law, the [c]ourt bar[red] and discharge[d] any and all claims for contribution.”

Defs.’ Ex. B, Dismissal Order ¶¶ E.1, E.2, E.3, ECF No. 54-2. Defendants argue that

this language signifies that Judge Shadur affirmatively concluded that the

Contribution Act applies.

       The Court disagrees. Judge Shadur merely found that the settlement in the

Officer Action was made in good faith, a finding that would be relevant if a future

court found the Contribution Act applicable. As explained, the Court has concluded

that the Contribution Act is inapplicable because the officers were not potentially

liable in tort.

       Lastly, Defendants point to additional language in the settlement agreement

in the Officer Action to support that a set-off is required. The language provides in

pertinent part:

              The Receiver shall reduce the amount of any judgment . . .
              award entered in the Receiver’s . . . favor against any third-



                                            8
    Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 9 of 10 PageID #:787




              party for injuries that is award for the actions or omission
              of a Defendant . . . by the amount the Receiver receives
              from the Defendants pursuant to this settlement
              agreement.

See Defs.’ Ex. A, Settlement Agreement ¶ 7.

       This language clearly and unambiguously requires a reduction in the amount

of judgment awarded to the Receiver against any third-party for “the actions or

omissions of a Defendant.” 3 Id. The settlement agreement also unambiguously

states that “this Agreement is executed without reliance upon any statement or

representation of any person or party, or their representatives other than those set

forth herein.” Id. ¶ 14. Because the settlement agreement, including its integration

clause, is unambiguous, the Court need not look to the extrinsic evidence provided by

Defendants. See Air Safety, Inc. v. Teachers Realty Corp., 706 N.E.2d 882, 886 (1999).

       Rather than seeking damages for the acts and omissions of the defendants in

the Officer Action, the Receiver in this case is seeking damages for the acts and

omissions of Juris and Davis McGrath. Specifically, the Receiver has sued Juris and

Davis McGrath for legal malpractice based on their failure to advise AMG of the risks

associated with the amended notes. Accordingly, the Court finds Juris and Davis

McGrath’s invocation of the settlement agreement’s language unpersuasive. The

Contribution Act does not apply, and no set-off is warranted.




3      The settlement agreement defined “Defendant” as Aleks A. Kins, Charley Penna, George
Brown, or Geoff Marcus. Id. at 1.


                                            9
  Case: 1:16-cv-09359 Document #: 78 Filed: 08/26/19 Page 10 of 10 PageID #:787




                                    Conclusion
      For the reasons stated herein, the Court denies Defendants’ motion pursuant

to Federal Rule of Civil Procedure 16(c)(2)(A) [54]. The Court holds that: (1) the

Illinois Joint Tortfeasor Contribution Act does not apply here, and (2) Defendants are

not entitled to a $4 million set-off from any judgment against them in this case due

to a previous settlement agreement between Receiver and former officers of AMG.

IT IS SO ORDERED.                             ENTERED: 8/26/19



                                              __________________________________
                                              John Z. Lee
                                              United States District Judge




                                         10
